Citation Nr: 1641171	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-47 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee condition.  

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.	

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 (low back) and September 2010 (left knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues were previously remanded by the Board in June 2014 for additional development.  The issues have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for an initial increased rating for his left knee condition and a low back condition.

In July 2016, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 (2015), read together with 38 C.F.R. §§ 4.40 and 4.45 (2015), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59-active motion, passive motion, weight-bearing, and non-weight-bearing-is required "in every case in which those tests can be conducted."  Id. at n.7.

The March 2016 VA knee examination does not contain both passive and active range of motion test results or test results in weight bearing and nonweight bearing status.  A remand is warranted for a VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing motions, for both of the Veteran's knees.  

Pursuant to the June 2014 Board remand, the Veteran was afforded a VA back examination in October 2015.  The VA examiner provided a negative nexus opinion on a direct and secondary basis.  The Board finds the negative nexus opinions are inadequate for rating purposes.  On remand, an addendum opinion is required to adequately address the etiology of the Veteran's low back condition.

In regard to the secondary opinion, the VA examiner rationalized that the STRs were silent for complaints of left knee pain except for two visits dated December 1957 where he was diagnosed by orthopedists as having sustained a left knee strain.  Subsequent records did not contain any complaints, treatment or diagnoses of any left knee problems, other than in December 1957.  The knee condition was felt to be an acute and transitory condition which resolved after a period of knee immobilization.  Therefore, there was no chronicity of care to link the Veteran's left knee condition to his low back.  The Veteran performed duties as a parachute rigger during his three year enlistment and his activities would have put him at risk for both low back and knee injuries; however, the STRs were silent for significant problems involving both his low back and left knee during enlistment.  The Board finds the secondary opinion is inadequate.  Here, the VA examiner failed to adequately address whether the Veteran's service connected left knee condition caused or aggravated his low back condition.  Although he provided a negative opinion the secondary issue, his actual rationale suggests that he was actually providing on a negative direct nexus opinion regarding the left knee condition.  The Board again notes that the Veteran has been service connected since November 5, 2008, for a knee disability, evaluated as 10 percent disabling.  

In regard to the direct opinion, the VA examiner supported his opinion by noting a lack of complaints, diagnosis or treatment of any low back condition during service.  It was further noted that post-service treatment records (STRs) documented a history where the Veteran sustained an injury to his lower back and left knee though it was not documented in the Veteran's service record.  The Veteran reported that he was serving in a deployed location and seen by a field medic who felt that there was no fracture and returned the Veteran to duty without limitation.  Thus, there was no nexus.  The Board finds the VA examiner did not adequately explain the significance of citing the post-service treatment records which documented a history of the injury or the reported in-service field medic treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided to an appropriate VA examiner to determine the etiology of his low back condition to include as secondary to his service-connected left knee condition.  If the examiner determines that an examination(s) is necessary, one should be scheduled.

Based on a review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any low back condition is either caused or aggravated by active duty service or his service-connected left knee condition.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  In doing so, address any conflicting evidence of record.  


2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the left and right knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is impairment of the tibia and fibula including malunion or nonunion, and if so, whether the Veteran's left knee disability is slight, moderate, or marked or whether there is loose motion requiring a brace.  Identify any other symptomatology and manifestations of the disability.


The examiner should state whether ankylosis of the right knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

A complete rationale should be given for each opinion expressed, if the examiner is unable to opine, he or she should clearly explain why that is so.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the \ matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




